Judgment, Supreme Court, New York County (Harold J. Rothwax, J.), rendered July 17, 1991, convicting defendant, after a guilty plea, of criminal sale of a controlled substance in the fifth degree and of burglary in the third degree, and sentencing him to concurrent terms of 2 to 4 years and 2V6 to 5 years, respectively, unanimously affirmed.
The trial court needed only a limited interrogation of defendant to establish that defendant’s assertion that he was coerced into taking the plea was unsubstantiated (see, People v Frederick, 45 NY2d 520, 525). Accordingly, denial of defendant’s motion without a hearing was not. error. Nor was defendant’s sentence excessive. Having received the benefit of the plea bargain, defendant should be held to its terms (see, People v Reynoso, 160 AD2d 635, lv denied 76 NY2d 794). Concur—Sullivan, J. P., Carro, Wallach, Asch and Rubin, JJ.